EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please amend the claims as follows:

Claim 3. 	The method of claim [[2]] 1, wherein the delay in the viewing spot being moved , such that the HMD view advances in the virtual reality environment ahead of the spectator view.

REASONS FOR ALLOWANCE
Claims 1, 3-4, 6-11, 12-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the recitation of “A method for generating views of a virtual reality environment for a spectator, comprising, generating a virtual reality environment to be rendered for a head mounted display (HMD) of an HMD player, the HMD player being provided with an HMD view that is controlled by movement of the HMD by the HMD player; providing a spectator view into the virtual reality environment, the spectator view being associated with a viewing spot directed into the virtual reality environment, the viewing spot is decoupled from the HMD view, wherein the viewing spot is one of a plurality of viewing spots selected for the virtual reality environment; and automatically moving said viewing spot of the spectator view to predetermined viewing spots that follow the HMD view in the virtual reality environment as the HMD view changes responsive to movement of the HMD by the HMD player, wherein the changes in the HMD view occur during a session as time progresses for said session, and wherein the viewing spot of the spectator view has a delay in being moved to follow the HMD view, and said delay in moving the viewing spot does not delay time progress for said spectator view relative to time progress for said HMD view during said session  “ among other elements of the claims, cannot be found alone or in combination within the cited prior art. 
Regarding claim 11, the recitation of “A method executed by a server for generating views of a virtual reality environment for a spectator, comprising, receiving, by the server, a feed of a virtual reality environment rendered for a head mounted display (HMD) of an HMD player, the HMD player being provided with an HMD view that is controlled by movement of the HMD by the HMD player, the feed of the virtual reality environment being shared to a website; receiving, by the server, a request from the spectator to access the virtual reality environment from the website; sending, by the server, a spectator view into the virtual reality environment to a device of the spectator, the spectator view being associated with a viewing spot directed into the virtual reality environment, the viewing spot is decoupled from the HMD view; and automatically updating the spectator view to other viewing spots directed into the virtual reality environment as the HMD player moves around the virtual reality environment, which correspondingly moves the spectator view to follow the HMD view in the virtual reality environment; wherein the viewing spots are pre-authored viewing spots that are selected to provide views into the virtual reality environment as the HMD player traverses the virtual reality environment, wherein the changes in the HMD view occur during a session as time progresses for said session, and wherein the viewing spot of the spectator view has a delay in being moved to follow the HMD view, and said delay in moving the viewing spot does not delay time progress for said spectator view relative to time progress for said HMD view during said session “ among other elements of the claims, cannot be found alone or in combination within the cited prior art. 
Regarding claim 18, the recitation of “A non-transitory computer readable medium being non- transitory and having program instructions for generating views of a virtual reality environment for a spectator, the computer readable media comprising: Attorney Docket No. SONYP2685Appl. No. 15/461,434PATENT Amdt. dated May 3, 2021 Reply to Office action of January 1, 2021 program instructions for generating a virtual reality environment to be rendered for a head mounted display (HMD) of an HMD player, the HMD player being provided with an HMD view that is controlled by movement of the HMD by the HMD player; and program instructions for providing a spectator view into the virtual reality environment, the spectator view being associated with a viewing spot directed into the virtual reality environment, the viewing spot is decoupled from the HMD view, wherein the viewing spot is one of a plurality of viewing spots selected for the virtual reality environment; and program instructions for automatically moving said viewing spot of the spectator view to predetermined viewing spots that follow the HMD view in the virtual reality environment as the HMD view changes responsive to movement of the HMD by the HMD player, wherein the changes in the HMD view occur during a session as time progresses for said session, and wherein the viewing spot of the spectator view has a delay in being moved to follow the HMD view, and said delay in moving the viewing spot does not delay time progress for said spectator view relative to time progress for said HMD view during said session “ among other elements of the claims, cannot be found alone or in combination within the cited prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913.  The examiner can normally be reached on Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/kenneth bukowski/Primary Examiner, Art Unit 2621